Citation Nr: 0923820	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  07-38 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for emphysema.


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1940 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for emphysema. 

In September 2008, the Board remanded the claim for 
additional development.


This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The Veteran's emphysema first manifested many years after his 
separation from service and is not related to his period of 
service or to any incident therein.


CONCLUSION OF LAW

The Veteran's emphysema was not incurred in or aggravated by 
his active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for some disorders will be rebuttably 
presumed if manifested to a compensable degree within a year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  However, 
the Veteran's emphysema is not a condition for which service 
connection may be granted on a presumptive basis.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).

The Veteran contends that his current emphysema is related to 
exposure to second-hand smoke that he inhaled during his 
active service.  Specifically, he contends that he slept in a 
smoke-filled 12-man squad tent that had no ventilation for 
over a year, where service members smoked every night.  He 
also contends that he worked  in small, unventilated 
buildings with men who smoked throughout his military 
service. 

The Veteran's service medical records reflect that on July 
1941 flying physical examination, the Veteran reported a 
history of asthma and hay fever.  On January 1946 separation 
examination, his respiratory system was found to have no 
abnormalities.  There records are negative for any 
complaints, diagnosis, or treatment for any respiratory 
problems or any complaints related to inhaling second-hand 
smoke.   As no respiratory disorder was diagnosed in service, 
the Board finds that chronicity in service is not established 
in this case.  38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection of 
emphysema.  38 C.F.R. § 3.303(b).  The record reflects that 
in September 1950, the Veteran applied for service connection 
for asthma and hay fever.  A September 1950 physical 
examination demonstrated that the Veteran had asthma and hay 
fever, and that he had reportedly suffered from those 
conditions for fifteen years and were felt to be getting 
gradually worse.  A November 1950 rating decision denied the 
claim, citing this medical record and also stating that there 
was no record of treatment for asthma during service.  The 
Veteran did not appeal that decision.

The Veteran filed his claim for service connection for 
emphysema in August 2006.  Private medical records dated from 
April 2000 to July 2006 demonstrate treatment for breathing 
problems by Dr. Kamnani.  The records reveal that the Veteran 
was a non-smoker.  In July 2002, he reported that he was 
playing golf when he noticed that he felt weak and tired, 
with shortness of breath.  In February 2003, the Veteran was 
tested for chronic obstructive pulmonary disorder.  The 
assessment was mild reactive airway disease.  The physician 
noted that he might respond to inhaler therapy, but found 
that the condition was considered to be a normal spirometry 
for his age.  In May 2005, due to progressive shortness of 
breath, the Veteran was prescribed Advair.  Subsequent 
records reveal significant worsening of his dyspnea. 

In September 2006, another private physician, Dr. Hampton, 
submitted a statement in which he reported to have been the 
Veteran's physician from 1956 to 2000, during which time the 
Veteran had not had emphysema and was not treated for 
emphysema.  The physician noted that the Veteran was not a 
smoker. 

In support of his claim, the Veteran submitted a newspaper 
article about a report released by Surgeon General Richard 
Carmona concerning the dangers of second-hand smoke.  He also 
submitted a statement and photograph by a fellow service 
member supporting his contention that the sleeping tents in 
service contained no doors, windows, or other ventilation.

VA clinical records dated from August 2001 to August 2006 
evidence only that the Veteran was receiving private 
treatment for chronic obstructive pulmonary disorder in 
August 2006. 

In November 2007, the Veteran submitted two private medical 
opinions in support of his claim for service connection.  The 
first physician, Dr. Donaldson, stated that the Veteran had 
been diagnosed with emphysema in May 2005.  The physician 
opined that no one in the medical profession could definitely 
say whether the Veteran's exposure to second-hand smoke 
caused his emphysema, but that such exposure "could have 
been instrumental" to his contracting the emphysema at a 
later date.  The second physician, Dr. Hampton, stated that 
he was familiar with the health of the Veteran and that it 
was his belief that the Veteran's emphysema "could have 
conceivably been the result of" having been exposed to 
second-hand smoked while in the military. 

In September 2008, the Board remanded the claim for a VA 
respiratory examination.  In November 2008, the Veteran 
underwent a VA respiratory examination, at which time he 
reported a history of asthma initially diagnosed when he was 
four years old.  He reported that he had experienced less 
than one asthma attack per year since 1946.  He reported 
wheezing about once per month, and frequent dyspnea on 
moderate and severe exertion.  He used an inhaled 
bronchodilator daily.  Physical examination revealed 
decreased breath sounds and dyspnea consistent with reactive 
airway disease.  The examiner stated that the etiology of the 
disorder was unknown, but listed in parenthesis possible 
contributing factors, including the Veteran's childhood 
history of asthma, his history of having undergone a coronary 
artery bypass surgery, and his age.  The examiner went on to 
note other factors that he found to be pertinent, including 
treatment for emphysema over fifty years after separation 
from service, the private physician opinions in support of 
the claim, the Veteran's reported medical history, and the 
Veteran's wife's statement that the Veteran had been exposed 
to second-hand smoke post-service, during his thirty years of 
working at an unemployment office with co-workers who smoked 
frequently.  In the end, however, the examiner concluded that 
he could not offer any opinion regarding causation without 
resort to mere speculation.

As with all medical opinions, the weight and credibility of 
the opinion has to be considered in light of all other 
evidence of record and in light of other medical information.  
The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusions that the physician reaches.  
Guerrieri v. Brown, 4 Vet. App. 467 (1993).

In this case, the Board finds that the November 2007 private 
opinions authored by Dr. Donaldson and Dr. Hampton to be 
speculative, as both opinions conclude that the Veteran's 
current emphysema "could have" been caused by the second-
hand smoke that he was exposed to while in service.  The 
opinions therefore do not satisfy the criteria required for 
the opinion to be considered probative.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992) (medical evidence which merely 
indicates that the alleged disorder "may or may not" exist or 
"may or may not" be related, is too speculative to establish 
the presence of a claimed disorder or an such relationship).  
Additionally, the Board places less probative value on the 
opinion offered by Dr. Donaldson, as there is no indication 
in the claims file that the Veteran has received care from 
Dr. Donaldson, nor does the doctor state that he physically 
examined the Veteran, and therefore it is unclear as to how 
familiar he was with the Veteran's medical history.  In that 
regard, the Board is not bound to accept medical opinions 
that are based on history supplied by the Veteran, where that 
history is unsupported by the medical evidence or based upon 
an inaccurate factual background.  Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993).   

Due to the speculative nature of the private opinions, the 
Board remanded the claim in September 2008 for a VA opinion.  
There again, however, the VA examiner concluded that he could 
not resolve the matter without resorting to mere speculation.  
The examiner found it to be significant that the Veteran had 
many other contributing factors which might have caused his 
emphysema, such as his childhood history of asthma, previous 
heart surgery, his age, and his post-service thirty year 
exposure to second-hand smoke while working in an 
unemployment office.  

In this case, given that the November 2007 private opinions 
have been found to be speculative in nature, and that the 
November 2008 VA examiner could not offer an opinion without 
resorting to speculation, the question remains whether the 
evidence is in equipoise, such that the claim for service 
connection emphysema may be granted.  After a review of the 
evidence, however, the Board finds that the evidence is not 
so evenly balanced as to give rise to the doctrine of 
reasonable doubt because the evidence does not demonstrate 
that it is at least as likely as not that any emphysema is 
related to the veteran's service or to any event or injury in 
service.  38 U.S.C.A. § 5107(a) (West 2002).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no probative evidence establishing a 
medical nexus between military service and the Veteran's 
emphysema, as discussed above.  Indeed, the evidence of 
record only weighs against such a finding because of the 
speculative nature of the opinions provided.  While the 
Veteran's private physicians suggest that such a relationship 
could be possible, neither physician could make a conclusive 
determination, nor did they discuss the fact that the Veteran 
was diagnosed with emphysema over sixty years after he 
separated from service.  After reviewing the claims file and 
previous two private opinions, the November 2008 VA examiner 
was not able to come to any definite conclusion as to the 
etiology of the Veteran's emphysema, noting it to be 
significant that the Veteran displayed multiple risk factors 
that could have contributed to his emphysema.  In that 
regard, service connection may not be based on a resort to 
pure speculation or even remote possibility.  38 C.F.R. § 
3.102 (2008).  Therefore, in light of the fact that a nexus 
between the Veteran's current emphysema and his active 
service has not been sufficiently established, service 
connection for emphysema is not warranted.

Further, because of the length of time between the Veteran's 
separation from service and the initial record of diagnosis, 
the Veteran is not entitled to service connection for 
emphysema on a presumptive basis.  The record reflects a 
period of over sixty years between the Veteran's separation 
from service and his respiratory disorder.  In view of the 
lengthy period without evidence of treatment, there is no 
evidence of a continuity of treatment, which weighs heavily 
against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

The Board does not question the sincerity of the Veteran's 
belief that his emphysema is related to his service.  
However, as a lay person, he is not competent to establish a 
medical diagnosis or show a medical etiology merely by his 
own assertions, because such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (2008); Duenas v. 
Principi, 18 Vet. App. 512 (2004); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Because he is not professionally 
qualified to offer a diagnosis or suggest a possible medical 
etiology, and since the only competent medical evidence is 
against the claim, service connection must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

As the preponderance of the evidence is against the claim for 
service connection for emphysema, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2006 and 
November 2008, a rating decision in January 2007, a statement 
of the case in October 2007, and a supplemental statement of 
the case in January 2008.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decision.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notice provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notice has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied its 
duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in the January 2009 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for emphysema is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


